PROSPECTUS T. Rowe Price TSCXX PRSUX Summit Cash Reserves Fund Summit GNMA Fund March 1 2011 A money fund and a government mortgage fund for investors seeking income. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Summit Cash Reserves Fund 1 Summit GNMA Fund 5 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 11 Useful Information on Distributions and Taxes 16 Transaction Procedures and Special Requirements 21 Account Maintenance and Small Account Fees 25 3 More About the Funds Organization and Management 26 More Information About the Funds and Their InvestmentRisks 28 Investment Policies and Practices 33 Disclosure of Fund Portfolio Information 46 Financial Highlights 47 4 Investing with T. Rowe Price Account Requirements and Transaction Information 49 Opening a New Account 50 Purchasing Additional Shares 53 Exchanging and Redeeming Shares 54 Rights Reserved by the Funds 56 Information About Your Services 57 T. Rowe Price Brokerage 59 Investment Information 60 T. Rowe Price Privacy Policy 61 SUMMARY T . Rowe Price Summit Cash Reserves Fund Investment Objective The fund seeks preservation of capital and liquidity and, consistent with these, the highest possible current income. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.45% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Total annual fund operating expenses 0.45% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $46 $ 144 $ 252 $567 Investments, Risks, and Performance Principal Investment Strategies The fund is a money fund managed in compliance with Rule 2a-7 under the Investment Company Act of 1940. The fund is managed to provide a stable share price of $1.00 by investing in high-quality, U.S. dollar-denominated money market securities. The fund’s weighted average maturity will not exceed 60 days, its weighted average life will not exceed 120 days, and it will not purchase any security with a maturity longer than 397 calendar days (as required under Rule 2a-7). When calculating its weighted average maturity, the fund may shorten its maturity by using the interest rate resets of certain adjustable rate securities. The fund may not take into account these resets when calculating its weighted average life. The fund’s yield will fluctuate with changes in short-term interest rates. In selecting securities, the portfolio manager may examine the relationships among yields on various types and maturities of money market securities in the context of interest rates outlooks . For example, commercial paper often offers a yield advantage over Treasury bills. If rates are expected to fall, the fund may purchase securities with longer maturities, which typically have higher yields than securities with shorter maturities, to try to preserve the fund’s income level. Conversely, shorter maturities may be favored if rates are expected to rise. The fund may invest in money market securities issued by foreign companies and financial institutions, which include U.S. dollar-denominated money market securities traded outside of the U.S. and U.S. dollar-denominated money market securities of foreign issuers traded in the U.S. The fund may sell holdings for a variety of reasons, such as to adjust the portfolio’s average maturity or to shift assets into and out of higher-yielding securities . Principal Risks As with any mutual fund, there can be no guarantee the fund will achieve its objective. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Recently, money market funds have experienced significant pressures from shareholder redemptions, issuer credit downgrades and illiquid markets , and historically low yields on the securities they can hold .
